Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  131902 & (17) (18)                                                                                   Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131902
                                                                    COA: 271028
                                                                    Monroe CC: 05-034540-FH
  KIMBERLY ANN ARNONE,
           Defendant-Appellant.

  _________________________________________/

          By order of March 30, 2007, the prosecuting attorney and the Attorney General
  were directed to answer the application for leave to appeal the August 7, 2006 order of
  the Court of Appeals. On order of the Court, the answer having been received, the
  application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we GRANT the defendant’s motion for extension of time
  to file reply, and we VACATE that portion of the sentence of the Monroe Circuit Court
  that ordered the defendant to pay attorney fees, and we REMAND this case to the trial
  court for a decision on attorney fees that considers the defendant’s ability to pay now and
  in the future. See People v Dunbar, 264 Mich App 240, 252-256 (2004). At the trial
  court’s discretion, the decision may be made based on the record without the need for a
  formal evidentiary hearing. If the court decides to order the defendant to pay attorney
  fees, it shall do so in a separate order, and not the judgment of sentence. Id. at 256;
  People v Nowicki, 213 Mich App 383, 386-388 (1995). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2007                       _________________________________________
         s0613                                                                 Clerk